DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Memory system with program mode switching based on mixed and sequential workloads”.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 recites, “in a cache program mode”, which appears to apply to the “workload manager”. However, from reading the specification and to make sense of the dependent claims (ex. See claim 2) – claim 1 would more appropriately indicate that the memory system as a whole is in the cache program mode (i.e. “when the memory system is in a cache program mode”). The claim additionally recites, “a normal program mode”, which would be clarified by indicating that it applies to the memory system as well as recited in claim 2.
Claim 3 recites, “a first write command in the cache program mode”. The Examiner suggests amending the claim to recite something similar to “processing a first write command while the memory system is in the cache program mode” for reasons analogous to those indicated for the objections to claim 1. 
Claim 4 recites, “in the normal program mode”. The Examiner suggests amending the claim to recite something similar to “while the memory system is in the normal program mode” for reasons analogous to those indicated for the objections to claim 1. 
Claim 5 recites, “the write commands enqueued”, however, for symmetric antecedent basis to the limitations in claim 1, the limitation should be amended to recite, “the write commands queued”. 
Claim 6 has two recitations of “whether or not”. The claim should recite, “whether” as “or not” is superfluous. 
Claim 6 recites, “in the normal program mode. The claim should be amended to recite something similar to “while the memory system is in the normal program mode” for reasons analogous to those indicated for the objections to claim 1. 
Claim 9 recites, “which is enqueued in the memory queue after the first write command”, which recites in both present and past tense that the second write command was enqueued in the memory queue, and therefore lacks clarity. Additionally, “the first write command” lacks a temporal quality such that a second write command could be enqueued after it. The Examiner therefore suggests reordering and amending the limitations of the claim to more clearly recite something similar to, “the command manager further configured to: 	enqueue a second write command in the memory queue after a first write command is enqueued in the memory queue, and 	when an execution time of a program operation of the first write command reaches a third threshold value, provide the memory device with the second write command”. 
Claim 10 is objected to for reasons analogous to claim 9 and should be amended accordingly
Claim 10 recites, “a first write command in the command queue in the normal program mode”, which should be amended to recite something similar to, “a first write command in the command queue while the memory system is in the normal program mode” for analogous reasons to the objection for claim 1. 
Claims 2-10 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Claim 11 recites, “in a cache program mode”, which appears to apply to the “workload manager”. However, from reading the specification and to make sense of the dependent claims (ex. See claim 12) – claim 11 would more appropriately indicate that the memory system as a whole is in the cache program mode (i.e. “when the memory system is in a cache program mode”). The claim additionally recites, “a normal program mode”, which would be clarified by indicating that it applies to the memory system as well as recited in claim 12.
Claim 13 recites, “when a program operation begins in response to a first write command in the cache program mode”, which appears to indicate that the cache program mode applies to the first write command. The claim should be amended to more clearly indicate that the cache program mode applies to the memory system (such as in claim 12). 
Claim 13 would also be clarified in a way analogous to claims 9 and 10 if it were amended to recite: The method of claim 12, further comprising:  	enqueing in the interface queue a second write command after enqueing in the interface queue a first write command; 	beginning a program operation on the first write command while the memory system is in the cache program mode; and 	migrating the second write command from the interface queue to the command 
Claim 14 is objected to for reasons analogous to claim 13 and should be amended in a fashion analogous to claim 13. 
Claim 15 recites, “a second threshold value in the normal program mode”, which appears to indicate that the normal program mode applies only to the second threshold value. The Examiner suggests amending the claim to more clearly indicate that the normal program mode is a mode that applies to the memory system as a whole. 
Claim 16 contains two recitations of “whether or not”. The claim should recite, “whether” as “or not” is superfluous. 
Claim 16 recites, “whether or not two switch from the normal program mode to the cache program mode”. The Examiner suggests clarifying the limitation to recite, “whether to switch the memory system from the normal program mode to the cache program mode”. 
Claim 17 recites, “the interface queue in the cache program mode”, which appears to indicate the cache program mode applies only to the interface queue. The Examiner suggests amending the claim to recite, “processing the write commands queued in the command queue and the interface queue according to the cache program mode of the memory system when the sequential workload is detected”. 
Claims 19 and 20 contain recitations analogous to claims 9 and 10 because they recite, “providing the memory device with a second write command, which is enqueued in the memory queue after the first write command”. The Examiner therefore suggests avoiding any clarity issues by amending claim 19 to recite (and amending claim 20 in an analogous fashion): “The method of claim 18 further comprising:  	enqueing a second write command in the memory queue after the first write 
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a workload manager suitable for detecting, in a cache program mode, a mixed workload when a read count is greater than a first threshold value...” in claim 1 as “a workload manager” is a generic placeholder that is coupled with functional language and not modified by any structure.
“a mode manager suitable for switching from the cache program mode to a normal program mode when the mixed workload is detected” in claim 1 as “a mode manager” is a generic placeholder that is coupled with functional language not modified by any structure.
“an interface manager suitable for migrating the write commands from the interface queue to the command queue...” in claim 2 as “an interface manager” is a generic placeholder that is coupled with functional language not modified by any structure.
“a command manager suitable for providing the memory device with the write commands queued in the command queue” in claim 8 as “command manager” is a generic placeholder that is coupled with functional language not modified by any structure. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding, “a workload manager” – the disclosure does not clearly link the functions performed by the workload manager to any structure. At most, the specification merely repeats that the “workload manager” performs the claimed functions [0006] [0040] [0094-0095] [0098] [00105] [00124-00128].
Regarding, “a mode manager” – the disclosure does not clearly link the functions performed by the mode manager to any structure. At most, the specification merely repeats that the “mode manager” performs the claimed functions [0006] [0090] [0094-0095] [0098] [00101-00104] [00114-00121] [00124-00127].
Regarding “an interface manager” – the disclosure does not clearly link the functions performed by the interface manager to any structure. At most, the specification merely repeats that the “interface manager” performs the claimed functions [0050-0052] [0062] [0066] [0069-0071] [0084] [0097] [00109] [00111] [00124] [00128-00130].
Regarding “a command manager” – the disclosure does not clearly link the functions performed by the command manager to any structure. At most, the specification merely repeats that the “command manager” performs the claimed functions [0040] [0053-0059] [0063-0065] [0072-0076] [0097] [00110-00111] [00124] [00128-00129] [00131]. 
Examiner note: 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner note: 
Claims 1, 2 and 8 recite, “a host interface”, “a workload manager”, “a mode manager”, “a processor”, “an interface manager”, and a “command manager” all “suitable for” the later recited functions. However, the Examiner notes that the broadest reasonable interpretation of “suitable for” includes being “eventually configurable to” without actually requiring that the claim elements are actually presently configured to perform the recited functions. For example, pine lumber is “suitable for” the walls of a house, but may not be presently configured into a wall. For this reason, the Examiner notes that a memory system including a memory device, a host interface, a workload manager, a mode manager, and a processor would meet the recited limitations of the claim as long as the claimed functions are something that those structures could be programmed or otherwise configured to perform. For this reason the Examiner suggests amending the claim to recite, “a host interface configured configured configured configured configured configured 
Examiner note: 
The Examiner notes that as currently drafted, the method of claim 11 contains a series of contingent limitations, each depending from a previous contingent limitation, such that the broadest reasonable interpretation of the claim includes the situation where “i[f] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed (quotation omitted) Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10 [MPEP 2111.04(II)]. 
The initial contingent limitation is the recitation of, “determining a mixed workload when a read count is greater than a first threshold value in a cache program mode” from claim 11 because the actual condition of having a read count greater than a first threshold value in a cache program mode is never positively recited by the claim. The Examiner suggests positively reciting the condition to remove the conditional nature of the limitation.
The subsequent conditional limitation is the recitation of, “switching from the cache program mode to a normal program mode when the mixed workload is detected” from claim 11 because the actual step of detecting a mixed workload is itself contingent on the read count being greater than a first threshold value in a cache program mode. The Examiner suggests positively reciting the condition to remove the conditional nature of the limitation. 
The other subsequent conditional limitation is the recitation of, “processing write commands queued in a command queue in the cache program mode and processing write commands queued in the interface memory in the normal program mode when the mixed workload is detected” from claim 11 because the actual step of detecting a mixed workload is itself contingent on the read count being greater than a first threshold value in a cache program mode. The Examiner suggests positively reciting the condition to remove the conditional nature of the limitation. 
The amendment proposed by Examiner reads as follows: 
“determining a read count is greater than a first threshold value in a cache program mode, wherein the read count represents a number of read commands queued 
Additionally, the method of claims 13-15, 17 and 19-20 also recite contingent limitations such that the broadest reasonable interpretation of the claim includes the situation where “i[f] the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed (quotation omitted) Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) at 10 [MPEP 2111.04(II)]. . 
The contingent limitations include: 
For claim 13: 
“migrating, when a program operation begins in response to a first write command in the cache program mode, a second write command...”
For claim 14: 
“migrating, when a program operation of a first write command is completed in the normal program mode, a second write command...”
For claim 15: 
“resetting a write count, when a read command is received”. 
“detecting a sequential workload when the write count is greater than a second threshold value in the normal program mode...”
For claim 17: 
“processing the write commands... when the sequential workload is detected”. 
For claim 19: 
“providing the memory device with a second write command... when an execution time of a program operation of a first write command dequeued from the command queue reaches a third threshold value”. 
For claim 20: 
“providing the memory device with a second write command... when a program operation performed in response to a first write command in the command queue is completed”. 
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “a workload manager suitable for detecting, in a cache program mode, a mixed workload when a read count is greater than a first threshold value...” and “a mode manager suitable for switching from the cache program mode to a normal program mode when the mixed workload is detected” which are interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the 
Claim 1 recites, “a processor suitable for processing write commands queued in a command queue in the cache program mode and processing write commands queued in the interface queue in the normal program mode when the mixed workload is detected”. The limitation is subject to multiple interpretations. It could be interpreted that the restriction of “when the mixed workload is detected” is supposed to apply to processing write commands queued in a command queue. It could also be interpreted that “when the mixed workload is detected” is a restriction that is only to be applied to processing write commands queued in the interface queue in the normal program mode. Therefore, it is unclear whether the restriction “when the mixed workload is detected” is meant to apply to “processing write commands queued in a command queue in the cache program mode”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.   
Claim 1 recites, “write commands” on line 9 of the claim without a definite or indefinite article. However, line 3 of the claim already recites, “write commands”. It is therefore unclear whether the recitation of “write commands” on line 9 of the claim was meant to refer back to the previous recitation of “write commands” with proper antecedent basis. For this reason, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 2: 
Claim 2 recites, “an interface manager suitable for migrating the write commands from the interface queue to the command queue...” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(A)]. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 5: 
Claim 5 recites, “the received commands”. However, there is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 8: 
Claim 8 recites, “a command manager suitable for providing the memory device with the write commands queued in the command queue” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(A)]. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 9: 
Claim 9 recites, “the memory queue”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claim 10: 
Claim 10 recites, “the memory queue”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Regarding claims 2-10: 
Claims 2-10 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 11: 
Claim 11 recites, “the interface memory” in lines 13-14 of the claim. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 11 also recites, “write commands” without an indefinite or definite article on line 8 of the claim. However, line 2 of the claim already recites, “receiving write commands”. It is therefore unclear whether the recitation on line 8 is supposed to refer back to the limitation on line 2 of the claim with proper antecedent basis. For this reason, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 11 also recites, “processing write commands queued in a command queue in the cache program mode and processing write commands queued in the interface queue in the normal program mode when the mixed workload is detected”. The limitation is subject to multiple interpretations. It could be interpreted that the restriction of “when the mixed workload is detected” is supposed to apply to processing write commands queued in a command queue. It could also be interpreted that “when the mixed workload is detected” is a restriction that is only to be applied to processing write commands queued in the interface queue in the normal program mode. Therefore, it is unclear whether the restriction “when the mixed workload is detected” is meant to apply to “processing write commands queued in a command queue in the cache program mode”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.   
Regarding claim 19: 
Claim 19 recites, “the memory queue”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 20: 
Claim 20 recites, “the memory queue”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 12-20: 
Claims 12-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim 1 recites, “a workload manager suitable for detecting, in a cache program mode, a mixed workload when a read count is greater than a first threshold value...” and “a mode manager suitable for switching from the cache program mode to a normal program mode when the mixed workload is detected” which are interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the 
Regarding claim 2: 
Claim 2 recites, “an interface manager suitable for migrating the write commands from the interface queue to the command queue...” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(B)(last ¶)]. Accordingly, the claim lacks sufficient written description.
Regarding claim 8: 
Claim 8 recites, “a command manager suitable for providing the memory device with the write commands queued in the command queue” which was interpreted under the interpretation schemed provided in 35 U.S.C. §112(f) but for which corresponding structure for performing the claimed functions was not clearly linked in the specification according to the claim interpretation in the claim interpretation section above [See MPEP §2181(II)(B)(last ¶)]. Accordingly, the claim lacks sufficient written description.
Regarding claims 2-10: 
Claims 2-10 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2020/0334163 A1 (Shergill) in view of US Patent Application Pub. No. US 2019/0266357 A1 (Schauer).
Regarding claim 1 and analogous claim 11: 
Shergill discloses, a memory system, (100) comprising: a memory device (150); a host interface suitable for receiving write commands and 5queueing the received write commands in an interface queue; a workload manager suitable for detecting (I/O request instructions (126) and instructions (122) as well as submission queues and completion queues in the NVMe Driver (i.e. NVMe interface) that store I/O requests in a submission queue for an SCM read cache 150 [0018] [0027] [0037] [0041] [0043] [0046-0047]. The I/O requests (180) may (or may not) include write requests from a host [0041] [0043]), in a cache program mode (when destage requests are executed in the SCM read cache instead of bypassing the SCM read cache for destage requests [0043]), a mixed workload when a read count (i.e. read queue depth [0043]) is greater than a first threshold value (i.e. read queue depth threshold [0044] [0046]), the read count representing a number of read commands queued in the interface queue and the mixed workload 10representing receipt of a mix of read and write commands (read and write commands are received in the queues (i.e. a mix) [0043-0044]); a mode manager (126) suitable for switching from the cache program mode to a normal program mode when the mixed workload is detected (by disclosing that the SCM read cache (150) may be bypassed so that the IO request is processed without using the SCM read cache (150) by the instructions performing the selection to bypass the read cache [0046] [0051] [Fig. 3]); and a processor suitable for processing write commands queued in 15 the interface queue in the cache program mode (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the and processing write commands queued in the interface queue in the normal program mode when the mixed workload is detected (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the different instructions [0027] [0042] [0094] which including implementing the selection between the different programming methods for the commands (i.e. in SCM read cache or bypassing SCM read cache) and executing (325) commands in the SCM submission queue (i.e. interface queue) [0039] [0041-0043]).
Shergill does not explicitly disclose, but Schauer teaches that the processor may process commands from multiple queues including a command queue (by teaching that there may be a plurality of submission queues (i.e. at least one corresponds to a command queue and another corresponds to an interface queue). The plurality of queues allows commands to be performed in parallel and therefore process a large volume of data [0052] [0064]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single submission queue disclosed by Shergill to include the plurality of submission queues taught by Schauer (such that at least one may be an interface queue and at least one other may be a command queue). 
One of ordinary skill in the art would have been motivated to make this modification because the multiple queues allows processing of the commands in parallel to process a large volume of data without consuming excessive host resources, as taught by Schauer in [0067]. 
Regarding claim 8 and analogous claim 18:
The memory system of claim 1 is made obvious by Shergill in view of Schauer.
Shergill further discloses, wherein the processor includes a command manager suitable for providing the memory device with the write commands queued in the command queue (by indicating that the instructions (122, 124, 126) (i.e. command manager) take the write/read commands in the submission queue and the commands are either processed (i.e. issued to the memory), dropped, or bypass the SCM memory (235) [Fig. 3] (i.e. if they are processed they are provided to the SCM memory device) [0024] [0027] [0037-0043] [0094]). 
Claims 1-4, 8, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shergill in view of US Patent Application Pub. No. US 2011/0055457 A1 (Yeh).
Regarding claim 1 and analogous claim 11: 
Shergill discloses, a memory system, (100) comprising: a memory device (150); a host interface suitable for receiving write commands and 5queueing the received write commands in an interface queue; a workload manager suitable for detecting (I/O request instructions (126) and instructions (122) as well as submission queues and completion queues in the NVMe Driver (i.e. NVMe interface) that store I/O requests in a submission queue for an SCM read cache 150 [0018] [0027] [0037] [0041] [0043] [0046-0047]. The I/O requests (180) may (or may not) include write requests from a host [0041] [0043]), in a cache program mode (when destage requests are executed in the SCM read cache instead of bypassing the SCM read cache for destage requests [0043]), a mixed workload when a read count (i.e. read queue depth [0043]) is greater than a first threshold value (i.e. read queue depth threshold [0044] [0046]), the read count representing a number of read commands queued in the interface queue and the mixed workload 10representing receipt of a mix of read and write commands (read and write commands are received in the queues (i.e. a mix) [0043-0044]); a mode manager (126) suitable for switching from the cache program mode to a normal program mode when the mixed workload is detected (by disclosing that the SCM read cache (150) may be bypassed so that the IO request is processed without using the SCM read cache (150) by the instructions performing the selection to bypass the read cache [0046] [0051] [Fig. 3]); and a processor suitable for processing write commands queued in 15 the interface  in the cache program mode (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the functionality of the different instructions [0027] [0042] [0094] which including implementing the selection between the different programming methods for the commands (i.e. in SCM read cache or bypassing SCM read cache) and executing (325) commands in the SCM submission queue (i.e. interface queue) [0039] [0041-0043]) and processing write commands queued in the interface queue in the normal program mode when the mixed workload is detected (by disclosing that a processing resource (105) executes the commands to implement the functionalities of the computing device including the different instructions [0027] [0042] [0094] which including implementing the selection between the different programming methods for the commands (i.e. in SCM read cache or bypassing SCM read cache) and executing (325) commands in the SCM submission queue (i.e. interface queue) [0039] [0041-0043]).
Shergill does not explicitly disclose, but Yeh teaches that the processor may process commands in the command queue in the cache program mode that (by teaching that the processor (206) may process write commands for writing to flash memory (i.e. SCM, i.e. read cache) (i.e. in the cache program mode or else they would be bypassing SCM) by placing them in the first buffer area (404) such that they sequentially move to the second buffer area (406) (i.e. the double buffers may be considered a queue (i.e. a command queue)) [Fig. 3] [Fig. 5] [0013] [0040-0041] [0052] [0058] [0060] [0062])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming method of the SCM read cache memory disclosed by Shergill to include placing the commands for the SCM memory in a double buffer queue (i.e. command queue) with the processor for writing the data to the SCM memory as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data Yeh in [0060]. 
Regarding claim 2 and analogous claim 12: 
The memory system of claim 1 is made obvious by Shergill in view of Yeh.
Shergill teaches that the received commands are placed in the submission queue (i.e. interface queue). 
Shergill does not explicitly disclose, but Yeh teaches, wherein the processor includes an interface manager suitable for migrating the write commands from the interface queue to the command queue based on whether the memory system is in the normal program mode or the cache program mode (by teaching that the memory management unit (208) (i.e. interface manager) executes a program command giving method (i.e. the memory management unit provides the memory device with the write commands in the double buffer queue) as firmware executed by the processor unit (206) (i.e. the processor includes an interface manager) [0043] [0052] [0058-0060]. The memory management unit takes received write commands (i.e. from the submission queue) and gives (i.e. migrates) the commands to the flash memory chip according to the double buffering technique (i.e. through the command queue)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming method of the SCM read cache memory (i.e. in the cache program mode) disclosed by Shergill to include placing the commands for the SCM memory in a double buffer queue (i.e. command queue) with the processor using a firmware module (the command manager (208)) for writing the data to the SCM memory as taught by Yeh. As this method would not be performed when the SCM read cache is bypassed, it would be based on whether the memory system is in the normal program mode or the cache program mode.
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data Yeh in [0060]. 
Regarding claim 3 and analogous claim 13: 
The memory system of claim 2 is made obvious by Shergill in view of Yeh. 
Shergill does not explicitly disclose, but Yeh teaches, wherein, when a program operation begins in response to a first write command in the cache program mode, the interface manager migrates a second write command, which is enqueued in the interface queue after the first 5write command, from the interface queue to the command queue (by teaching that the data transferring phase (i.e. migrates a second write command) for the next write command occurs at the same time same time as the data programming phase for a previous command, where the commands are processed sequentially (i.e. the command being transferred would have been enqueued in the submission queue before the command being programmed). The data transferring is performed by the memory management unit (208) (i.e. interface manager) [Fig. 3] [Fig. 5] [0043] [0052] [0013] [0060-0061]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the command giving process to the SCM read cache for write commands disclosed by Shergill to include the double buffering technique in sequential order as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 
Regarding claim 4 and analogous claim 14: 
Shergill does not explicitly disclose, but Yeh teaches, wherein, when a program operation of a first write command is completed in the normal program mode, the interface manager migrates a second write 10command, which is enqueued in the interface queue after the first write command, from the interface queue to the command queue (by teaching that commands are sequentially processed in the double buffering method, so a command received (i.e. in the submission queue) after a completed previous command would eventually be migrated to the double buffer queue (i.e. command queue) for processing by the memory management unit (208) (i.e. interface manager) [Fig. 3] [Fig. 5] [0043] [0052] [0013] [0060-0061]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the command giving process to the SCM read cache for write commands disclosed by Shergill to include the double buffering technique in sequential order as taught by Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 
Regarding claim 8 and analogous claim 18:
The memory system of claim 1 is made obvious by Shergill in view of Yeh.
Shergill does not explicitly disclose, but Yeh teaches, wherein the processor includes a command manager suitable for providing the memory device with the write commands queued in the command queue (by teaching that the memory management unit (208) (i.e. command manager) executes a program command giving method (i.e. the memory management unit provides the memory device with the write commands in the double buffer queue) as firmware executed by the processor unit (206) (i.e. the processor includes a command manager) [0043] [0052] [0058-0060). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the programming method of the SCM read cache memory disclosed by Shergill to include placing the commands for the SCM memory in a Yeh. 
One of ordinary skill in the art would have been motivated to make this modification because the data programing stage for the data of the first host write command and the data transferring stage for data of the second host write command are simultaneously executed and reduce the time required for executing the host write commands, as taught by Yeh in [0060]. 

Allowable Subject Matter
The subject matter of claims 5-7, 9-10, 15-17 and 19-20 was searched for but not found in the prior art. Although a prior art rejection for claims 5-7, 9-10, 15-17 and 19-20 was not made, the claims are not indicated as allowable for failing to comply with 35 U.S.C. §112 requirements. Any future indication of allowable subject matter will depend upon the clarified interpretation of the claims based on resolution of the 35 U.S.C. §112 rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Pub. No. US 2010/0080060 A1 (Chen) – discloses a cache program operation and a non-cache program operation using a cache register (233) and a data register (231). The cache program operation and non-cache program operation may be used at different times [0049-0052]. The cache program operation benefits sequential accesses [0051]. Using the different program operations does not depend on a read command count threshold of an interface queue
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/            Examiner, Art Unit 2139  

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139